Citation Nr: 1010313	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-17 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss, for accrued benefits purposes.

2.  Entitlement to service connection for hypertension, for 
accrued benefits purposes.

3.  Entitlement to service connection for kidney disability, 
to include as secondary to hypertension, for accrued benefits 
purposes.

4.  Entitlement to service connection for lung cancer, to 
include as due to radiation and asbestos exposure, for 
accrued benefits purposes.

5.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had approximately 20 years of active service 
ending in retirement in August 1979.  He died in May 2006.  
The appellant is advancing her appeal as the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant's notice of disagreement was received in 
December 2007.  A statement of the case was issued in March 
2008, and a substantive appeal was received in May 2008. 

The issues of entitlement to service connection for lung 
cancer, for accrued benefits purposes, for kidney disability 
for accrued benefits purposes, and for the cause of the 
Veteran's death are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran filed a claim for entitlement to service 
connection for bilateral hearing loss, hypertension and 
kidney disability that was received in March 2006.

2.  At the time of the Veteran's death in May 2006, a rating 
decision was not issued; therefore, the Veteran had pending 
claims for service connection for bilateral hearing loss, 
hypertension and kidney disability.

3.  Evidence of record at the time of the Veteran's death 
supports a finding that the Veteran did have bilateral 
hearing loss disability which was causally related to his 
active duty service.  

4.  Evidence of record at the time of the Veteran's death 
supports a finding that the Veteran's hypertension was 
casually related to his active duty service.  


CONCLUSIONS OF LAW

1.  At the time of his death, the Veteran was entitled to 
compensation benefits based on his claim of service 
connection for bilateral hearing loss. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.309(a), 3.385 (2009).

2.  At the time of his death, the Veteran was entitled to 
compensation benefits based on his claim of service 
connection for hypertension.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.309 
(2009).

3.  The criteria for entitlement of the appellant to accrued 
disability compensation based on the Veteran's pending claims 
of service connection for bilateral hearing loss and for 
hypertension have been met.  38 U.S.C.A. § 5121 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

A Veteran's claim to disability compensation is terminated by 
his death.  Richard v. West, 161 F.3d 719, 723 (Fed. Cir. 
1998).  Nevertheless, a surviving spouse may receive the 
benefits to which the Veteran was entitled to at death under 
existing ratings or decisions, or those based on evidence in 
file at date of death and due and unpaid.  38 U.S.C.A. 
§ 5121(a).  Evidence in the file at date of death means 
evidence in VA's possession on or before the date of the 
beneficiary's death, even if such evidence was not physically 
located in the VA claims folder on or before the date of 
death.  38 C.F.R. § 3.1000(d)(4).  In Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) concluded 
that, for a surviving spouse to be entitled to accrued 
benefits, "the veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision."  The Federal 
Circuit noted that this conclusion comported with the 
decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 
1996), which stated that a consequence of the derivative 
nature of the surviving spouse's entitlement to a veteran's 
accrued benefits claim is that, without the veteran having a 
claim pending at time of death, the surviving spouse has no 
claim upon which to derive his or her own application.  Id. 
at 1300.

The Board first notes that when the Veteran died in May 2006, 
his claims for service connection for bilateral hearing loss, 
hypertension and kidney disability were pending at the time 
of his death.  The appellant timely filed her claim for 
accrued benefits that was received in June 2006.        

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
sensorineural hearing loss (organic disease of the nervous 
system) and cardiovascular-renal disease (including 
hypertension), are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

I.  Hearing Loss

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Reports of medical examination from November 1963 to November 
1976 show that clinical evaluations of the Veteran's ears 
were normal.  A November 1963 report of medical examination 
shows that on spoken voice test, the Veteran scored a 15/15 
bilaterally.  November 1963 and August 1969 reports of 
medical examination show that the Veteran scored a 15/15 on 
whispered voice test bilaterally.  

On the authorized audiological evaluation in December 1973, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
25
20
LEFT
15
15
20
25
30

On the authorized audiological evaluation in December 1974, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
20
25
35
LEFT
30
30
25
40
40

Additionally, on the authorized audiological evaluation in 
September 1978, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
15
LEFT
15
5
10
10
5

Post service, the Veteran was afforded a VA examination in 
December 1979 in connection with claims for unrelated 
disorders.  An audiometric examination was not conducted, but 
the examiner commented that there was no impairment of 
hearing for ordinary conversational voice, and no drainage 
from either auditory canal.    

Various January 2005 VA treatment records, in the course of 
documenting generalized examinations, include comments to the 
effect that there was no impairment of hearing.  However, no 
audiometric examinations were conducted.  It appears that the 
Veteran died before any audiometric examination could be 
conducted in connection with the hearing loss claim which he 
had filed. 

The Board is left with an evidentiary picture which shows 
hearing loss disability, as defined by regulation, in 
December 1974.  The December 1974 audiometric test results 
were slightly higher than the December 1973 results (which 
results did not quite meet the criteria for hearing loss 
disability).  What is troublesome in this case is the fact 
that a subsequent audiometric examination in September 1978 
appears to show dramatically improved hearing acuity and no 
hearing loss disability.  As discussed above, there are no 
post-service audiometric test results to consider. 

After careful consideration of the above, facts, the Board 
believes that the September 1978 test results may reasonably 
be discarded as inconsistent with both the December 1973 and 
December 1974 test results.  It appears clear that the 
Veteran began his service with hearing loss within normal 
limits according to the spoken voice tests.  By 1973 and 
1974, more specialized audiometric tests showed bilateral 
hearing loss disability.  The dramatically different results 
reported in September 1978 lead the Board to believe that 
that test was for some reason simply not accurate.  Resolving 
all reasonable doubt in the appellant's favor, the Board 
finds that the Veteran had bilateral hearing loss disability 
causally related to his active duty service. 



II.  Hypertension

The Board notes that hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  
Hypertension means that diastolic pressure is predominantly 
90mm. or greater.  See Id.

In a March 2006 letter, Jeffrey A. George, M.D. stated that 
it had come to his attention that the Veteran had 
longstanding hypertension dating back to 1976.

The Board notes that there were elevated blood pressure 
readings in service.  Various reports of medical examinations 
showed the following blood pressure readings:  130/90 (August 
1969); 140/82 (June 1972); 146/98 (December 1973); 136/84 
(December 1974); 130/84 (June 1976); and 140/90 (November 
1976).  

A January 1975 treatment record provides that the Veteran was 
"known hypertensive."  A January 1976 treatment record 
shows a blood pressure reading as high as 190/100.  In 
December 1978, blood pressure readings were 140/92 
(recumbent) and 142/100 (lying down).  In May 1979, blood 
pressure was 180/104, 150/92 (recumbent) and 132/86 
(sitting).  Blood pressure readings were taken on two 
separate occasions in August 1979.  On the first occasion, 
blood pressure reading was 136/98.  On the second occasion, 
blood pressure reading was 140/82 sitting and it was noted 
that the Veteran was "normotensive today".     

Post service treatment records show a blood pressure reading 
of 140/70 at the December 1979 VA examination.  A January 
2005 VA treatment record shows a blood pressure reading of 
142/62 and that the Veteran had hypertension for 3 years, 
which the Board notes would have dated the onset of 
hypertension to 2002, which is 23 years after service.  
Consequently, the one-year presumption of service incurrence 
is not warranted.     

Nevertheless, blood pressure readings were high during 
service overall.  Despite the "normotensive today" 
notation, the Board recognizes that the majority of the blood 
pressure readings taken in service showed that diastolic 
blood pressure was predominately 90 mm or greater and that 
the Veteran was "known hypertensive."  Further, albeit the 
January 2005 VA treatment record revealed that the onset of 
hypertension is 2002, Dr. George stated that it had come to 
his attention that the Veteran had longstanding hypertension 
dating back to 1976.  It is unclear to the Board whether Dr. 
George made the assertion based on a review of the Veteran's 
claims file or was memorializing what the Veteran had 
reported.  The Board notes that the Veteran is not competent 
to testify as to whether he had hypertension in service since 
the diagnosis of hypertension requires medical expertise.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Nevertheless, there is no medical opinion of record stating 
otherwise.  Resolving reasonable doubt in favor of the 
appellate, the positive evidence is at least in a state of 
equipoise with the negative evidence.  With high blood 
pressure readings in service and post service treatment for 
hypertension, service connection for hypertension is 
therefore warranted in this case.

Veterans Claims Assistance Act of 2000

With regard to the hearing loss and hypertension issues, 
there is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
appellant as to these issues is being granted by this 
decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  At any rate, it appears that letters dated in 
April and June 2006 furnished the appellant with essential 
VCAA notice. 




ORDER

Entitlement to service connection for bilateral hearing loss, 
for accrued benefits purposes, is warranted.  Entitlement to 
service connection for hypertension, for accrued benefits 
purposes, is warranted.  To this extent, the appeal is 
granted.


REMAND

It appears to the Board that there are outstanding private 
treatment records.  The Veteran's death certificate reveals 
that the Veteran died at the Medical Center of McKinney.  The 
Board notes that private treatment records from this medical 
facility are not of record.

With regard to the kidney failure issue, there is a March 
2006 Jeffrey A. George, M.D. which suggests a possible 
relationship between the Veteran's hypertension (now found to 
be related to service as discussed above) and his renal 
failure.  Review of the claims file and a medical opinion 
addressing this question is therefore necessary to fully 
assist the appellant with her claim. 

With regard to an August 2005 medical treatment record from 
Baptist Health referencing asbestos exposure, and with almost 
20 years in the Navy, the Board notes that there is no 
specific statutory guidance with regard to asbestos-related 
claims, nor has the Secretary promulgated any regulations in 
regard to such claims.  However, VA has issued a circular on 
asbestos-related diseases.  DVB Circular 21- 88-8, Asbestos-
Related Diseases (May 11, 1988) (DVB Circular) provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  The information and instructions from 
the DVB Circular have been included in a VA Adjudication 
Procedure Manual, M21-1 (M21-1), Part VI, 7.21.  The United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) has held that VA must analyze an appellant's claim to 
entitlement to service connection for asbestosis or asbestos-
related disabilities under the administrative protocols under 
these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 
(1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease. M21-1, part VI, 
para. 7.21(b)(1) and (2).  It is noted that an asbestos-
related disease can develop from brief exposure to asbestos 
or as a bystander.  The guidelines identify the nature of 
some asbestos-related diseases.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  See 
M21-1, part VI, para. 7.21(a)(1).

The Court has further held that in adjudicating asbestos-
related claims, it must be determined whether development 
procedures applicable to such claims have been followed.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that rating specialists are to develop 
any evidence of asbestos exposure before, during and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  M21-1, part VI, para. 7.21(d)(1).

The Board notes that the Veteran was treated for lung 
disability in service.  A January 1975 treatment record shows 
that upon physical examination of the lungs, there was 
wheezing bilaterally.  Additionally, in February 1977, the 
Veteran was treated for chest pain.  VA and private treatment 
records altogether show that the Veteran was treated for lung 
disability post service.  Under the circumstances, the Board 
believes that obtaining a VA medical opinion is necessary to 
determine the nature, extent and etiology of the Veteran's 
lung cancer. 

As the issue of entitlement to service connection for cause 
of the Veteran's death is inextricably intertwined with the 
service connection issue of lung cancer (to include as due to 
radiation and asbestos exposure, for accrued benefits 
purposes) on remand, the RO should reconsider this issue 
after development and reconsideration of the service 
connection issue being remanded for additional development.

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided adequate 
notice of what type of information and evidence was needed to 
substantiate her service connection claim for accrued 
benefits purpose.  However, she was not provided notice of 
the type of evidence necessary to establish a disability 
rating and an effective date for the disability on appeal.  
It also does not appear that the appellant was provided 
adequate notice of what type of information and evidence was 
needed to substantiate her asbestos claim, for accrued 
benefits purposes.  Since the appeal is being remanded for 
other reasons outlined above, it is appropriate to also 
direct that the RO furnish proper notice.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the appellant a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); and notification of her 
asbestos claim, for accrued benefits 
purposes.

2.  The RO should take appropriate action 
to request records of the Veteran's final 
hospitalization from the Medical Center 
of McKinney.

3.  The RO should undertake any necessary 
development of the claimed asbestos 
exposure during service pursuant to VA 
guidelines.

4.  After completion of the above, the 
claims file should be provided to an 
appropriate examiner to determine the 
etiology of the Veteran's renal failure.  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that the renal failure was 
proximately due to, or was aggravated by, 
the Veteran's hypertension.  A rationale 
should be furnished. 

5.  The claims file should be also 
provided to an appropriate examiner to 
determine the etiology of the Veteran's 
lung cancer.    

The examiner should offer an opinion as 
to whether it was at least as likely as 
not (a 50% or higher degree of 
probability) that the Veteran's lung 
cancer was related to his service, 
including asbestos exposure in service.  
.  A rationale should be furnished. 
 
6.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issues of entitlement to service 
connection for kidney disability, for 
accrued benefits purposes, for lung 
cancer (to include as due to radiation 
and asbestos exposure) for accrued 
benefits purposes, and for the cause of 
the Veteran's death.  The RO should issue 
an appropriate supplemental statement of 
the case, and give the appellant and her 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


